The rapidly changing 
situation, growing tensions, radicalization, security 
challenges and threats in various regions of the world 
today cannot but raise serious alarm and concerns 
around the world. In this regard, needless to say, those 
problems enjoy special priority on the agenda of the 
General Assembly at this session.

The war in Afghanistan, which has been ongoing 
for more than 30 years, remains a serious source of 
threats to regional and global security. The situation 
unfolding in Afghanistan, according to experts, is 
generally uncertain and unpredictable overall. In 
these conditions, the drawdown of the International 
Security Assistance Force troops in 2014 may lead 
to an escalation of confrontation in the country, stir 
up terrorism, extremism and drug trafficking, and 
aggravate the interregional standoff. Undoubtedly, it 
will have a negative impact on the situation in the wider 
region of Central Asia and contiguous regions.

It should be recognized that the world has adopted 
the unambiguous view that there can be no military 
solution to the Afghan problem. The only way out of the 
Afghan crisis is a political process through negotiations 
among the main parties involved, the achievement 
of consensus regardless of how difficult it might be, 
and active assistance provided by the international 
community and the United Nations.

Uzbekistan adheres to an open and clear policy with 
respect to Afghanistan on the basis of the principles 
of good-neighbourliness and non-interference in the 
country’s internal affairs. Uzbekistan shall further 
develop mutually beneficial and friendly ties with 
Afghanistan on a bilateral basis, and support the 
Government elected by the Afghan people themselves. 
We shall also continue to render practical assistance 
in restoring the economy of Afghanistan, taking 
into account the fact that economic well-being is 
an indispensable condition for ensuring peace and 
prosperity in that country. These principles and 
approaches towards Afghanistan are enshrined in 
Uzbekistan’s foreign policy concept, which has the 
status of law.

Secondly, today a new global development 
agenda is under consideration at the United Nations. 
It must reflect the interconnection of human beings 
with the environment and contribute to supporting 
economic and social development while maintaining 
ecological sustainability. Uzbekistan attaches priority 
to sustainable development and ecological safety. 
We have recently adopted an action programme on 
environmental protection for 2013-2017, which serves 
as confirmation of that priority. The Government of 
Uzbekistan will allocate approximately $2 billion for 
implementation of the programme aimed at further 
maintaining decent conditions in the environment, the 
reasonable use of natural resources, and the introduction 
of the ecological basics of sustainable development in 
the economic sectors.



The loss of the Aral Sea is one of the largest global 
ecological catastrophes in contemporary history. Each 
year, it becomes more evident that the problem of the 
drying up of the Aral Sea and, above all, its impact on the 
environmental, social and humanitarian situation, gene 
pool and human health are assuming an increasingly 
baneful and irreversible nature. We are grateful to 
the United Nations, and to Secretary-General Ban 
Ki-moon in particular, for the keen attention paid to the 
problem of the Aral Sea. That enormous support gives 
us the confidence that the countries of the region will 
not be left alone in the struggle against that planetary 
catastrophe.

I would like to draw public attention today, first, 
to the issue of preventing the complete destruction and 
protecting the remaining environmental system of the 
Aral Sea region, ensuring minimum living conditions 
for the people, and preserving the existing flora and 
fauna. Those key issues are the focus of the message 
of the President of the Republic of Uzbekistan, Chair 
of the International Fund for Saving the Aral Sea, 
and created as an official document of the General 
Assembly (A/67/884, annex).

Secondly, we take this opportunity to call 
upon international donors to extend assistance 
in implementing the programme of measures on 
eliminating the consequences of the drying up of the Aral 
Sea and averting a catastrophe in the ecological systems 
in the Aral Sea region (A/68/383, annex), which is fully 
consonant with the Millennium Development Goals, 
particularly, in achieving ecological sustainability, 
combating diseases and improving motherhood and 
childhood protections.

Thirdly, ensuring the reasonable use of water 
resources is an acute problem leading to a worsening 
ecological situation and shortage of potable water in 
our region and on a global scale. It is an open secret that 
the Amu Darya and Syr Darya rivers, the two major 
transboundary rivers of Central Asia, have historically 
been a common good and a source of life for the nations 
of the region. The Aral Sea basin is supplied with water 
from the flow of those rivers.

In that regard, we cannot but be concerned about 
the plans of Tajikistan and Kyrgyzstan to construct 
new large hydropower stations with gigantic, 
global-scale dams: the Rogun hydropower station with 
a 350-metre-high dam upstream in the Amu Darya 
River, and the Kambarata-1 hydropower station, with a 
275-metre-high dam upstream in the Syr Darya River. 
The implementation of such plans, according to many 
competent specialists, would lead to the disruption of 
the natural flow of the rivers, which is fraught with most 
dangerous ecological and socioeconomic consequences. 
The already fragile water and ecological balance in 
Central Asia will be radically disrupted. Moreover, the 
construction of these facilities is planned in areas where 
there is a tectonic fracture with a potential seismicity 
of not less than 9-10 points on the Richter scale, which 
carries a high risk of man-made catastrophes.

Taking that into consideration, we firmly adhere 
to our principled position of the unacceptability of 
constructing hydropower facilities on international 
watercourses without the preliminary endorsement of 
all interested countries. It is necessary, in line with 
international legal practice, to conduct a mandatory, 
fair international expert examination of the Rogun 
and Kambarata-1 projects, under the auspices of the 
United Nations, to assess the possible impact of new 
hydropower facilities on the natural water regime, the 
environment, flora and fauna.

Uzbekistan’s position is based on the norms of 
international law, in particular the provisions of the 
United Nations Convention on the Protection and Use 
of Transboundary Watercourses and International 
Lakes of 1992 and the Convention on the Law of 
Non-navigational Uses of International Watercourses 
of 1997.

The year 2015 — the deadline for implementing 
the Millennium Development Goals set in 2000 — is 
approaching. In that regard, it should be underscored 
that the achievements of the Republic of Uzbekistan 
during its years of independence in the economic 
sphere, social policy, addressing specific issues 
related to improving the well-being of the population, 
the quality of education, health-care services and 
ecological sustainability have allowed our country 
to ensure priority implementation of the Millennium 
Development Goals. I can offer figures and facts that 
reflect the current potential and development rates of 
our country.

In comparison with the year 2000, the gross 
domestic product (GDP) of Uzbekistan grew by a 
factor of 3.1 and the GDP per capita by a factor of 
2.6. The nominal salary grew by a factor of 22, the 
average amount of pensions by a factor of 12.7, and 
real income per capita by a factor of 8.4. During the 
past six years, the economic growth of Uzbekistan has 
steadily exceeded 8 per cent. The State expenditures 



for the social sphere and civil protection in Uzbekistan 
grew more than fivefold. About 60 per cent of all State 
expenditures go towards funding social development, 
including more than 34 per cent for education, and over 
15 per cent is spent on public health care.

I am confident that Uzbekistan’s continued 
participation in United Nations efforts in the sphere 
of sustainable development shall contribute to further 
raising the living standards of the people, achieving 
the high goals of ensuring security and stability in the 
entire region.
